Order entered December 11, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00364-CV

                     IN RE JOEL CHRISTOPHER BARTON, Relator

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 219-50662-07

                                          ORDER
                       Before Justices Lang-Miers, Myers, and Boatright

       Based on the Court’s opinion of this date, we DENY AS MOOT relator’s petition for

writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   JASON BOATRIGHT
                                                          JUSTICE